By the Court.
Where it is claimed on behalf of the plaintiff in error that there is no evidence in support of the judgment of the trial court, such claim presents a question of law that will be heard and determined by this court, but where there is some evidence sustaining the judgment, this court will not consider or determine the weight of the evidence.
In determining the question of error in the charge of the trial court to the jury, it is necessary to consider that part of the charge which is claimed to be erroneous, in connection with the entire charge, to determine if the charge as a whole is erroneous; or, if any part thereof is erroneous, whether the same is prejudicial.
In this cause the charge as a whole fairly states the law of this state relating to the facts in issue. The part of the charge complained of, if standing alone, might be misleading or confusing, but taken in connection with the entire charge it could “not possibly have been misunderstood by the jury or prejudicial to plaintiffs in error.

Judgment affirmed.

Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.